Title: From Louisa Catherine Johnson Adams to George Washington Adams, 16 November 1823
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					
					Washington 16 Novbr. 1823
				
				I wrote you a hurried Letter the other day my dear George in answer to your last as I was fearful you might purchase me another Shawl. As I am now much better than I was I will enter more fully into my winter plans and of our present life.As yet we have but little company excepting occasional morning visits—I have been papering and painting one or two of my rooms and that with the bad state of my health has made it impossible for me to entertain the Strangers who have called—Mr Calhoun who has twelve thousand Dollars a year independent of his salary can better afford to keep open house all the year round than we can. We had one dinner last week for the Diplomats and the new Slave Commission and the Massachusetts Gentlemen—I was too ill to go down but the dinner I am told was remarkably pleasant—On Thursday we propose to give another to the Prussian Minister who has just arrived and the Florida Gentlemen among whom we must as usual have Mr. King who otherwise I should certainly not have invited as I have a great dislike to his character and we are not at all proud of his acquaintance—He boasts I am told of having much influence with your father and the family and you can judge of the correctness of the report—If having house room merely from respect to the Presidents appointment and the Office he fills is influence he certainly has an opportunity twice in the year for two or three hours of pretending to enjoy an opportunity among twenty others of to speaking to us while he eats his dinner and that is all—I propose to have my Tuesdays once a fortnight as my health will not admit of them more frequently and entirely on the old plan. The City is to be crowded with company and some attempt is to be made to introduce small social parties—These may do very well for the residents but can never do I think for the Heads of Department without giving mortal offence—If people undertake to entertain at all it will be so much gained as Washington must be very dull unless something of this kind is introduced and every day we hear of new Members who are to bring their families and we are to have a number of beauties and fortunes who are to besiege the hearts of our single Congressmen—This is the best part of the business as a belle passion may at least afford them sufficient employment to prevent their cutting each others throats—This is a singular epistle but as you have probably received one lately that gave you more pleasure I shall make no excuses—The young Lady has a great desire to have some scarlet Flowers if you could meet with a dozen small bunches to trim a dress I suspect it would gratify her very much she has been teazing me to give her some for some time—If you could get them Mr Fuller would bring them but they must be sewed in a small box—She does not know I am writing—
				
					
				
				
			